GREEVY, P. J.,
Plaintiffs, Daniel J. Gramley and Evelyn Gramley, are husband and wife owning premises on Vine Avenue in the City of Williamsport as tenants by' entireties.
On June 28, 1973, defendant, City of Williamsport, by its Board of Health, ordered that an incompleted cement block structure on plaintiffs’ property be completely razed and the site graded with earthen material. On the same day, June 28, 1973, notice of this order was delivered personally to Daniel J. Gramley at his place of business on East Third Street, in Williamsport, by handing him a copy of the order of the Board of Health. Mr. Gramley received no other notice of the order. Coplaintiff, Evelyn Gramley, was not given any notice of the order either in person or by mail.
On July 10, 1973, plaintiffs appealed from the order of the Board of Health. Defendant now files a motion to dismiss the appeal, alleging plaintiffs did not appeal within the 10-day time set forth in the Third Class City Code of June 23, 1931, P. L. 932, sec. 2323, as added June 28, 1951, P. L. 662, sec. 23, 53 PS §37323.
DISCUSSION
The question before us is whether the 10-day appeal period, commenced from the time Daniel J. Gramley was personally handed a copy of the order of the Board of Health dated June 28, 1973.
Section 37323, supra, provides, inter aha, that “The persons affected shall be notified of the board’s final order and within ten days from the mailing of such notice may appeal therefrom.”
This section specifies that the appeal period runs from the date of mailing notice. When notice in a specified manner is prescribed by statute that method is exclusive: Elfman, Point Bar, Liquor License Case, *497212 Pa. Superior Ct. 164 (1968); Potter Title & Trust Co. v. Berkshire Life Ins. Co., 156 Pa. Superior Ct. 1 (1944).
Since notice was never mailed to plaintiffs the 10-day period for an appeal did not commence to run on June 28, 1973, and plaintiffs’ appeal on July 10, 1973, was timely.
Defendant’s motion to dismiss is denied.
ORDER
And now, February 12, 1974, defendant’s motion to dismiss plaintiffs’ appeal is denied.